UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12B-25 SEC File Number 811-4146 CUSIP Number NOTIFICATION OF LATE FILING (Check One): [ ]Form 10-K [ ] Form 20-F [ ] Form 11-K [ ]Form 10-Q [x] Form N-SAR [ ] Form N-CSR For Period Ended: December 31, 2011 If the notification relates to a portion of the filing checked above, identify the Items(s) to which the notification relates: PART I REGISTRANT INFORMATION John Hancock Variable Insurance Trust* * See Attachment A Full Name of Registrant Former Name if Applicable Congress Street Address of Principal Executive Office (Street and Number) Boston, MA 02210-2805 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. [Check box if appropriate.] [ ] (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense: [x] (b)The subject annual report or semi-annual report/portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report/portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and [ ] (c)The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III - NARRATIVE The large number of portfolios of the Registrant to be included in the Form N-SAR filing has made it impracticable for the Registrant to timely file Form N-SAR without unreasonable effort or expense. The Registrant wishes to ensure that all items are answered correctly and completely and therefore requests relief pursuant to Rule 12b-25(b). PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Michael J. Leary (617) 663-4490 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [x] Yes [ ] No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by earnings statements to be included in the subject report or portion thereof? [ ] Yes [x] No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results can not be made. John Hancock Variable Insurance Trust (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the under-signed thereunto duly authorized. Date: 2/29/12 By: /s/ Michael J. Leary Michael J. Leary Treasurer Attachment A: 500 Index Trust 500 Index Trust B Active Bond Trust All Cap Core Trust All Cap Value Trust Alpha Opportunities Trust American Asset Allocation Trust American Blue Chip Income and Growth Trust American Global Growth Trust American Global Small Capitalization Trust American Growth Trust American Growth-Income Trust American High-Income Bond Trust American International Trust American New World Trust Balanced Trust Blue Chip Growth Trust Bond Trust Bond PS Series Capital Appreciation Trust Capital Appreciation Value Trust Core Allocation Trust Core Allocation Plus Trust Core Balanced Trust Core Balanced Strategy Trust Core Bond Trust Core Disciplined Diversification Trust Core Fundamental Holdings Trust Core Global Diversification Trust Core Strategy Trust Disciplined Diversification Trust Emerging Markets Value Trust Equity-Income Trust Financial Services Trust Franklin Templeton Founding Allocation Trust Fundamental All Cap Core Trust (Formerly Optimized All Cap Trust) Fundamental Holdings Trust (formerly American Fundamental Holdings Trust) Fundamental Large Cap Trust (formerly Optimized Value Trust) Fundamental Value Trust Global Trust Global Bond Trust Global Diversification Trust (formerly American Global Diversification Trust) Growth Equity Trust Health Sciences Trust Heritage Trust High Yield Trust Income Trust International Core Trust International Equity Index Trust A International Equity Index Trust B International Growth Stock Trust International Index Trust International Opportunities Trust International Small Company Trust International Value Trust Investment Quality Bond Trust Large Cap Trust Lifestyle Aggressive Trust Lifestyle Balanced Trust Lifestyle Balanced PS Series Lifestyle Conservative Trust Lifestyle Conservative PS Series Lifestyle Growth Trust Lifestyle Growth PS Series Lifestyle Moderate Trust Lifestyle Moderate PS Series Mid Cap Index Trust Mid Cap Stock Trust Mid Cap Value Equity Trust Mid Value Trust Money Market Trust Money Market Trust B Mutual Shares Trust Natural Resources Trust New Income Trust Real Estate Securities Trust Real Return Bond Trust Science & Technology Trust Short Term Government Income Trust Small Cap Growth Trust Small Cap Index Trust Small Cap Opportunities Trust Small Cap Value Trust Small Company Growth Trust Small Company Value Trust Smaller Company Growth Trust Strategic Allocation Trust Strategic Income Opportunities Trust Total Bond Market Trust A Total Bond Market Trust B Total Return Trust Total Stock Market Index Trust U.S. Equity Trust (formerly U.S. Multi Sector Trust) Ultra Short Term Bond Trust Utilities Trust Value Trust Value & Restructuring Trust
